PER CURIAM.
Appellant, defendant in the trial court, seeks review of a judgment and sentence of eighteen months in the state penitentiary for buying, receiving or concealing stolen property.
Three points are raised by appellant for our consideration: (1) the testimony of the district operating manager of the Firestone Tire and Rubber Company was inadmissible hearsay; (2) the evidence was insufficient to prove that tires found in defendant’s home were those stolen from Firestone’s private siding; and (3) the evidence was insufficient to prove defendant’s guilty knowledge that tires he purchased were stolen.
*236We have carefully considered appellant’s points on appeal and found them to be without substantial merit. Williams v. State, Fla.App.1969, 222 So.2d 428; Costantino v. State, Fla.App.1969, 224 So.2d 341; Ard v. State, Fla.1959, 108 So.2d 38; Romanello v. State, Fla.App.1964, 160 So.2d 529.
No reversible error having been demonstrated the judgment and sentence are affirmed.
Affirmed.